Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.           This communication is responsive to applicant’s 9/9/2021 amendments and remarks. The amendments have been entered.   Claims 1-2, 4-20 are now pending.

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.             Claim(s) 1-2, 4-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuman (US Patent No: 10,312,999 B2).
              Regarding claim 1, Neuman teaches a satellite relay communication system (see 10 in fig. 1), comprising: 
             a central terminal (see col. 4, lines 3-7, 49-53, col. 5, lines 6-29, and fig. 14, the signal processing system of fig. 14 that can be used onboard the satellite 10) for a satellite (10, fig. 1), wherein the central terminal (the signal processing system of fig. 14) includes a passive optical router (for example the DEMUX 22 in fig. 14) and a multiplexer (the MUX 42 in fig. 14), and wherein the central terminal (the signal processing system of fig. 14) does not include a central 
               a plurality of remote terminals (for example GATE-WAY 12, USER 1, USER 3, fig. 1), each remote terminal of the plurality of remote terminals (USER 1, USER 3, fig. 1) including a remote terminal optical transceiver (for example OPTICAL BEAMFORMING NETWORK 24, shown in figs. 2, 3, 11, 12, note that optical beam forming network 24 receives optical signals, modify the received optical signals, and further transmits the optical signals, thus, it functions as an optical transceiver) configured to send optical signals to the passive optical router (see col. 5, lines 7-8, 17-27, col. 6, lines 10-31), receive optical signals from the passive optical router (see col. 6, lines 10-13 and OPTICAL SIGNAL y(t) in fig. 2), and demultiplex (see OPTICAL DEMULTIPLEXER 22 in fig. 11) optical signals received from the passive optical router (see col. 6, lines 10-28, col. 8, lines 62-67, col. 9, lines 1-7). 

               Regarding claim 2, Neuman teaches the satellite (10, fig. 1) is in a higher orbit (col. 5, lines 61-64) than the plurality of remoter terminals (USER 1, USER 3, fig. 1).

               Regarding claim 4, Neuman teaches the remote terminal optical transceiver (for example, the OPTICAL BEAMFORMING NETWORK 24, of each USER 1, or USER 3, shown in figs. 2, 3, 11, 12) of each remote terminal (USER 1, USER 3, fig. 1) of the plurality of remote terminals is configured to wavelength-division demultiplex optical signals (col. 6, lines 11-17, col. 8, lines 62-67, col. 9, lines 1-4).



               Regarding claim 6, Neuman teaches the corresponding plurality of optical communication ports include a plurality of free space optical (FSO) ports (col. 5, lines 26-27).

               Regarding claim 7,  Neuman teaches the passive optical router (the DEMUX 22 of fig. 14) includes at least one splitter (col. 9, lines 45-48), at least one coupler (col. 9, lines 49-52), or a combination thereof.

               Regarding claim 9, Neuman teaches the passive optical router (the DEMUX 22 of fig. 14) includes a PIC (note that it is well known that a demultiplexer such as DEMUX 22 can include a PIC).


Allowable Subject Matter
5.           Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.           Claims 11-20 are allowed over prior art of record. 

Conclusion
7.           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034.  The examiner can normally be reached on M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636